                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


TERRANCE WHITE
#129406                                                                              PLAINTIFF

VS.                                5:19-CV-00157-BRW-JJV

SAMUEL BAKER, Lieutenant; and
SCOTT, Deputy, Brassell Adult Detention Center                                   DEFENDANTS


                                            ORDER

         I have reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe. No objections have been filed, and the time to do so has

passed. After careful review, I approve and adopt the Proposed Findings and

Recommendations in all respects.

         Accordingly, Plaintiff may proceed with his excessive force claim against Defendants

Baker and Scott in their individual capacities only.    His inadequate medical care and official

capacity claims are DISMISSED WITHOUT PREJUDICE for failure to state a plausible claim.

I certify that an in forma pauperis appeal from this Order would not be taken in good faith.1

          IT IS SO ORDERED this 3rd day of July, 2019.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3).
                                                1
